Case 21-20120-tnw      Doc 166    Filed 09/22/21 Entered 09/22/21 16:58:20       Desc Main
                                 Document      Page 1 of 6




                        UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF KENTUCKY

 In re:                                          Case No. 21-20120-tnw

 Sanitech, LLC                                   Chapter 11

            Debtor                               Judge Tracey N. Wise


 PREMIER CHEMICAL AND SERVICES, LLC’S RESPONSE TO THE OBJECTION
                              BY SANTIECH, LLC
______________________________________________________________________________


   I.        Introduction

          Creditor, Premier Chemical and Services, LLC (“Premier”), by and through

counsel, and hereby responds to the Objection to Claim No. 17 (Doc 134) filed by Sanitech,

LLC (“Debtor”).      Debtor’s objection is gratuitous and unnecessary as the disputes

between Debtor and Premier are scheduled to be tried in state court in January of 2022 –

during which the merits of the claims will be assessed. Premier does not deny that it has

overlapping claims with Ronald Martin and accepts that it would have to share voting

interest with Mr. Martin to the extent there is any overlap. Debtor’s allegation that

Premier’s claim is duplicative with Mr. Martin’s is also used against Mr. Martin in

Debtor’s objection to his claim (Doc 133). Debtor is effectively arguing that the claims are

being counted twice so they should both be entirely disallowed.

          The litigation between Premier and Debtor has been pending since 2018 in state

court in the Common Pleas Court of Hamilton County, Ohio. Debtor filed to remove the

case, including the claims against non-debtor Patrick Dunn, in May of 2021; weeks before



                                             1
Case 21-20120-tnw         Doc 166      Filed 09/22/21 Entered 09/22/21 16:58:20                  Desc Main
                                      Document      Page 2 of 6



the trial was scheduled to occur. Premier moved to remand the case to state court and

this Court granted Premier’s motion. The disputes between Premier and Debtor are

scheduled to be tried in January of 2022. The veracity of Premier’s claims and Debtor’s

counterclaims will be adjudged at that time.

    II.       The Contract and the Reason for Overlap Between Premier’s Claim and Mr.

              Martin’s Claim.

           The reason that claims of Premier and Mr. Martin are tied together is based upon

the language and drafting of the Asset Purchase Agreement (“APA”) between Debtor

and Premier (drafted by Debtor’s counsel). First, the APA is unclear as to whether the

“Seller”, as defined therein means only Premier or both Premier and Mr. Martin. At times

the APA seems to go back and forth as if “Seller” may refer to Premier or Mr. Martin

interchangeably. Another issue with the APA is that, under a strict interpretation, it

appears that Premier has the right to enforce the promissory note guaranteeing the

transaction, but it is unclear whether Mr. Martin individually holds that right.1

    III.      Debtor Sanitech’s Claim.

           It is irrelevant that Premier’s claim could potentially be subject to offset; the state

trial court will make its determination after the January 2022 trial. Premier’s position is

that Debtor’s claim against Premier and Mr. Martin is exaggerated. Half of Debtor’s claim

against Premier are punitive damages based upon the allegation that Mr. Martin and

Premier deliberately defrauded Debtor by effectively sabotaging the contract with Debtor


1 Even though payments made to Premier would end up being conveyed to Mr. Martin as Premier no
longer does business. Premier is a de facto shell entity with the right to collect payments on behalf of Mr.
Martin.


                                                     2
Case 21-20120-tnw      Doc 166    Filed 09/22/21 Entered 09/22/21 16:58:20          Desc Main
                                 Document      Page 3 of 6



– even though the alleged sabotage, if true, would not have benefitted Mr. Martin or

Premier. When addressing its dispute with Premier, Debtor continually refers to the

opinions of Debtor’s experts, even though the analysis of the so-called experts is flawed.

The state trial court will consider the merits of Debtor’s so-called experts’ theory.

         Debtor asserts that Premier’s claim “is inflated and based on demonstrably false

statements that cannot provide the basis of a valid proof of claim.” Debtor provides no

statements by Premier that are purportedly false, nor does Debtor provide any such

evidence that the statements would be false. It is one thing to allege Premier’s statements

are false, it is another to prove it. Whether Premier’s claims - or Debtor’s claims - are false

will be determined by the state trial court. It would be gratuitous to preemptively

adjudicate any part of the claim that will subsequently be adjudicated by the state court.

   IV.      Premier’s Conversion Claim.

         Debtor asserts that Premier’s claim “includes amounts that were never due

Premier under the APA …”. That is correct; part of Premier’s claim includes restitution

for Premier’s property that was taken by Debtor and alleging that the property was

converted by the Debtor. Debtor provides no reason why Premier’s conversion claim –

which was included in Premier’s amended complaint against the Debtor – should be

excluded on the basis that it is not part of the APA. Debtor defines conversion in its

objection as if it contrasts the conduct asserted by Premier – it does not. Consistent with

the definition, Premier’s assertion is that: (1) Debtor wrongfully exercised dominion or

control over Premier’s property; (2) such dominion or control was to the exclusion of




                                              3
Case 21-20120-tnw         Doc 166      Filed 09/22/21 Entered 09/22/21 16:58:20                 Desc Main
                                      Document      Page 4 of 6



Premier’s right; and (3) Debtor withheld the Premier’s property from Premier’s

possession under a claim inconsistent with Premier’s rights. 2

        Premier agrees with Debtor’s assertion that, under the APA, Debtor was entitled

to some of the equipment that Debtor took. Debtor asserts this as a defense, but Premier’s

claim for the conversion was already limited to the extent Debtor took more than Debtor

was entitled to take. Debtor’s rightful share under the APA was half of the equipment,

but Debtor took nearly all of the equipment. It is undisputed that Debtor was supposed

to go through the equipment with Mr. Martin to ensure that it was properly divided. It

is further undisputed that Debtor took the equipment without Mr. Martin physically

present or even attempting to notify Mr. Martin that Debtor was planning to do so.

        Premier, through Mr. Martin, asked for its property to be returned or, in the

alternative, to be compensated for the improperly taken property. Premier has compiled

a list, and provided this list to Debtor, of property Premier believes was converted. As

Debtor took the property without warning, Premier has needed to rely upon indirect

evidence. Furthermore, Debtor did not document what equipment was present before

Debtor took it or what was taken by Debtor. In discovery, Debtor denied being able to

determine what equipment was taken after Debtor took the property despite sales

records and warehouse inventory which could have been used to determine prior

inventories. Debtor’s misconduct caused the estimation about which it now complains.



2Premier acknowledges that it once referred to the converted property as “Equipment Taken by
Sanitech” in shorthand to describe the converted property. That wasn’t the limit of Premier’s allegation, it
was simply a shorthand description in the proof of claim. Details of Premier’s allegations are in Premier’s
amended complaint against the Debtor.


                                                     4
Case 21-20120-tnw       Doc 166    Filed 09/22/21 Entered 09/22/21 16:58:20       Desc Main
                                  Document      Page 5 of 6



   V.       Debtor Sanitech Acted with Malice Sufficient for Punitive damages.

         Debtor did act with malice – and after the fact revenge – by: (1) failing to ensure

that Mr. Martin was present when taking the equipment; (2) failing to even notify Mr.

Martin of Debtor’s intent to take the equipment on or before a date certain; (3) failing to

inventory all of the equipment present before taking any; (4) failing to inventory the

equipment it took; (5) failing to offer to offset Premier for the value of any equipment

taken in excess of Debtor’s entitled portion; and (6) failing to make a good faith effort to

determine what equipment had been taken based upon Debtor’s sales and current

inventory. Debtor had multiple opportunities to be fair to Premier, but Debtor performed

multiple acts to conceal the extent of its misconduct.

   VI.      Conclusion.

         It is undeniable that Premier does possess a claim against Debtor, but the extent of

the claim is disputed. The matter is scheduled to be litigated and the amount of Premier’s

claim, including any offsets, will be determined at that time.

                                                  Respectfully submitted,

                                                  /s/ Grant Wenstrup
                                                  Alan J. Statman (84752)
                                                  Grant Wenstrup (Admitted pro hac vice)
                                                  STATMAN HARRIS, LLC
                                                  35 E. 7th Street, Suite 315
                                                  Cincinnati, Ohio 45202
                                                  (513) 345-1741 / FAX: (513) 621-4896
                                                  Email: ajstatman@statmanharris.com
                                                  Email: gwenstrup@statmanharris.com
                                                  Counsel for Creditors Premier Chemical and
                                                  Service LLC and Ronald Martin




                                              5
Case 21-20120-tnw     Doc 166    Filed 09/22/21 Entered 09/22/21 16:58:20       Desc Main
                                Document      Page 6 of 6



                                 CERTIFICATE OF SERVICE
      I certify that on September 22, 2021, a true copy of the foregoing was filed and
served electronically with the United States Bankruptcy Court for the Eastern District of
Kentucky. Notice of this filing will be sent to the attorneys of record by operation of the
Court’s electronic filing system.

                                                /s/ Grant Wenstrup
                                                Grant Wenstrup (Admitted pro hac vice)




                                            6
